IN THE COURT OF APPEALS OF NORTH CAROLINA

                                     2022-NCCOA-746
                                         No. COA21-670

                                  Filed 15 November 2022

     Pasquotank County, No. 18 CRS 050635

     STATE OF NORTH CAROLINA

           v.

     RAYMOND WOODLEY

     Appeal by defendant from judgment entered 15 January 2021 by Judge Jeffery B.

     Foster in Pasquotank County Superior Court. Heard in the Court of Appeals 21

     September 2022.


           Attorney General Joshua H. Stein, by Special Deputy Attorney General Robert
           C. Montgomery, for the State.

           Appellate Defender Glenn Gerding, by Assistant Appellate Defender Daniel
           Shatz, for defendant-appellant.


           TYSON, Judge.

¶1         Raymond Woodley (“Defendant”) appeals from judgment entered after a jury’s

     unanimous verdict convicted him of first-degree murder. We find no error.

                                    I.     Background

¶2         Trevon Blount, a nineteen-year-old black male, and his friend, Trevor

     Debowski, left a party at a friend’s house around 9:30 p.m. on 3 May 2018. The pair

     walked onto Holly Street in Elizabeth City. The men approached a crowd of people

     on the street. Defendant, also a nineteen-year-old black male, was present in the
                                      STATE V. WOODLEY

                                       2022-NCCOA-746

                                      Opinion of the Court



     crowd on the street, and began “fussing and arguing” with Blount. Defendant pulled

     a gun from the waistband of his pants and began shooting at Blount as he ran down

     the street.

¶3         An autopsy of Blount’s body revealed he had suffered nine .40 caliber gunshot

     wounds, including three in his back, one in the back of his left shoulder, and one to

     his head. Two of the shots to Blount’s back caused damage to the lungs, heart, and

     liver, and were fatal. Blount’s body also displayed lacerations on his head and upper

     extremities.

¶4         Charlie Unangst, who lived nearby, heard the commotion, witnessed the

     shooting, and called 911 to report the shooting. Unangst reported the shooter was a

     black male and wearing a Nike jacket.

¶5         Miranda Darlene Lane was sitting inside a car on Holly Street with Keion

     Burnham and Angelina Silver smoking marijuana. Lane also observed the shooting

     and reported seeing Blount and the shooter running past her car, Blount falling down,

     and the shooter continuing to shoot. When the police interviewed Lane, she identified

     Defendant as a black male with braided hair and the shooter with eighty to ninety

     percent certainty in a photographic lineup.

¶6         Burnham also observed the shooting. He clearly saw the shooter’s silver and

     black handgun, got a good look at the shooter’s face, and had “no doubt” it was

     Defendant. Silver was seated in the backseat and did not see the shooter’s face, but
                                          STATE V. WOODLEY

                                            2022-NCCOA-746

                                           Opinion of the Court



       testified she recognized Defendant as the shooter, based upon the appearance of his

       hair.

¶7             Police arrived at the scene of the shooting shortly before 9:30 p.m. and observed

       people running from the area where Blount’s body lay. Police found no weapon at the

       scene but found and collected six Smith and Wesson .40 caliber shell casings. A K9

       unit tracked a scent approximately three quarters of a mile to the back door of a

       residence where Jamariaron Taylor lived.

¶8             Defendant’s cousin, Rashawn Cole, informed Police he was present with

       Defendant on the night of the shooting. Cole described the shooting and how he and

       Defendant ran to Taylor’s house after the shooting. While Cole and Defendant were

       incarcerated, Defendant later threatened to “beat up” Cole because he had spoken to

       law enforcement.

¶9             Police later learned Kimberly Ashley, Defendant’s sister, had contacted

       Britney Spence, Blount’s sister, via Facebook Messenger almost eight months prior

       to the murder. In the Facebook message, Ashley asserted Blount had taken money

       from Defendant and had not provided him with a gun as was promised. Spence told

       Blount about the message, but he denied any involvement.             Defendant’s sister,

       Ashley, had acquired a Smith and Wesson .40 caliber handgun prior to the murder.

¶ 10           While incarcerated and awaiting trial, Defendant described Blount’s murder

       to his cellmate. Defendant said he went looking for Blount over “disrespect” with
                                         STATE V. WOODLEY

                                              2022-NCCOA-746

                                             Opinion of the Court



       about a dozen friends, found and argued with him, became frustrated, and began

       shooting. After emptying the “clip” in his weapon, Defendant caught up to Blount

       attempting to escape, kicked his legs out from under him, and beat and kicked Blount

       until Defendant was certain Blount was dead. Blount’s body displayed lacerations

       on his head and upper extremities, in addition to the gunshot wounds, consistent with

       Defendant’s post-shooting actions.        Defendant went to Taylor’s house, where he

       wrapped the gun in his windbreaker until he could retrieve it, and take it to Virginia.

       Defendant was indicted by the grand jury for first-degree murder.

¶ 11          The jury unanimously found Defendant guilty of first-degree murder and he

       was sentenced to life in prison without parole. Defendant appeals.

                                       II.      Jurisdiction

¶ 12          At trial and in briefing before this Court Defendant conceded the trial court’s

       jurisdiction. However, Defendant’s appellate counsel at oral argument asserted: “In

       preparing for this argument and thinking about it, I’m not sure that this isn’t a

       [subject matter jurisdiction issue.]” The test of subject matter jurisdiction is well

       settled.

¶ 13          “Subject matter jurisdiction involves the authority of a court to adjudicate the

       type of controversy presented by the action before it[.]” State v. Petty, 212 N.C. App.

       368, 371, 711 S.E.2d 509, 512 (2011) (citation omitted). “[A] trial court must have

       subject matter jurisdiction over a case in order to act in that case[,] and [ ] a court’s
                                         STATE V. WOODLEY

                                           2022-NCCOA-746

                                          Opinion of the Court



       lack of subject matter jurisdiction is not waivable and can be raised at any time”

       including for the first time on appeal. Id. (internal quotation marks and citations

       omitted). “The State bears the burden in criminal matters of demonstrating beyond

       a reasonable doubt that a trial court has subject matter jurisdiction.”       State v.

       Williams, 230 N.C. App. 590, 595, 754 S.E.2d 826, 829 (2013) (citation omitted).

¶ 14          Subject matter jurisdiction “is conferred upon the courts by either the North

       Carolina Constitution or by statute.” Petty, 212 N.C. App at 371, 711 S.E.2d at 512

       (citation omitted). Article IV, section 1 of the North Carolina Constitution vests the

       judicial power of the State in a General Court of Justice. N.C. Const. art IV, § 1. The

       General Court of Justice consists “of an Appellate Division, a Superior Court Division,

       and a District Court Division.” N.C. Const. art IV, § 2.

                     A. Article IV, § 12 of the North Carolina Constitution

¶ 15          Pursuant to Article IV, section 12 of the North Carolina Constitution, “the

       Superior Court shall have original general jurisdiction throughout the State.” N.C.

       Const. art IV, § 12; see N.C. Gen. Stat. § 7A-271 (2021) (“The superior court has

       exclusive, original jurisdiction over all criminal actions not assigned to the district

       court division[.]”).

¶ 16          Our General Statutes provide:

                     Authority of Chief Justice. — When the Chief Justice of the
                     North Carolina Supreme Court determines and declares
                     that catastrophic conditions exist or have existed in one or
                                        STATE V. WOODLEY

                                         2022-NCCOA-746

                                        Opinion of the Court



                    more counties of the State, the Chief Justice may by order
                    entered pursuant to this subsection:

                      (1) Extend, to a date certain no fewer than 10 days after
                      the effective date of the order, the time or period of
                      limitation within which pleadings, motions, notices, and
                      other documents and papers may be timely filed and
                      other acts may be timely done in civil actions, criminal
                      actions, estates, and special proceedings in each county
                      named in the order. The Chief Justice may enter an
                      order under this subsection during the catastrophic
                      conditions or at any time after such conditions have
                      ceased to exist. The order shall be in writing and shall
                      become effective for each affected county upon the date
                      set forth in the order, and if no date is set forth in the
                      order, then upon the date the order is signed by the Chief
                      Justice.

                      (2)    Issue    any     emergency      directives    that,
                      notwithstanding any other provision of law, are
                      necessary to ensure the continuing operation of essential
                      trial or appellate court functions, including the
                      designation or assignment of judicial officials who may
                      be authorized to act in the general or specific matters
                      stated in the emergency order, and the designation of the
                      county or counties and specific locations within the State
                      where such matters may be heard, conducted, or
                      otherwise transacted. The Chief Justice may enter such
                      emergency orders under this subsection in response to
                      existing or impending catastrophic conditions or their
                      consequences.      An emergency order under this
                      subsection shall expire the sooner of the date stated in
                      the order, or 30 days from issuance of the order, but the
                      order may be extended in whole or in part by the Chief
                      Justice for additional 30-day periods if the Chief Justice
                      determines that the directives remain necessary.

       N.C. Gen. Stat. § 7A-39 (b) (2021) (emphasis supplied).

¶ 17         Pursuant to N.C. Gen. Stat. § 7A-39(b)(2) then Chief Justice Cheri Beasley on
                                        STATE V. WOODLEY

                                          2022-NCCOA-746

                                        Opinion of the Court



       14 December 2020 reinstated Emergency Directive 1 and modified and reinstated

       Emergency Directive 10. See Order of the Chief Justice of North Carolina, (14 Dec.

       2020), https://www.nccourts.gov/assets/news-uploads/14%20December%202020%20-

       %207A39%28b%29%282%29%20Order%20Extending%20Emergency%20Directives

       %201-5%2C%208-15%2C%2018%2C%2020

       22%20%28Final%29.pdf?fwcb9Jh3QU_twAJOVr6Vpa0PuktaRX2c=#:~:text=Emerg

       ency%20Directive%201,All%20superior%20court&text=the%20senior%20resident%

       20superior%20court,and%20safety%20of%20all%20participants.

¶ 18         Emergency Directive 1 provides:

                   All superior court and district court proceedings, including
                   proceedings before the clerks of superior court, must be
                   scheduled or rescheduled for a date no sooner than 14
                   January 2021, unless:
                      a. the proceeding will be conducted remotely;
                      b. the proceeding is necessary to preserve the right to
                      due process of law (e.g., a first appearance or bond
                      hearing, the appointment of counsel for an indigent
                      defendant, a probation hearing, a probable cause
                      hearing, etc.);
                      c. the proceeding is for the purpose of obtaining
                      emergency relief (e.g., a domestic violence protection
                      order, temporary restraining order, juvenile custody
                      order, judicial consent to juvenile medical treatment
                      order, civil commitment order, etc.); or
                      d. the senior resident superior court judge, chief business
                      court judge, or chief district court judge determines that
                      the proceeding can be conducted under conditions that
                      protect the health and safety of all participants.

                   The examples provided above are not exhaustive.
                                         STATE V. WOODLEY

                                           2022-NCCOA-746

                                          Opinion of the Court




       Id. (emphasis supplied).

¶ 19         Emergency Directive 10 provides: “No jury trials shall be conducted in the

       superior or district court of any county for the next thirty (30) days, unless a jury has

       already been empaneled.” Id.

                                     B. Specific Commission

¶ 20         On 1 January 2021, Senior Associate Justice Paul M. Newby took his oath as

       Chief Justice of North Carolina. Under the authority of the Chief Justice and order,

       the Administrative Office of the Courts (“AOC”) issued a commission on 5 January

       2021, to a superior court judge to preside over a Regular Session of Superior Court in

       Pasquotank County, Schedule B, for the trial of Criminal and Civil cases calendared

       to begin 11 January 2021. See Hinkle v. Hartsell, 131 N.C. App. 833, 836, 509 S.E.2d

       455, 457 (1998) (“[J]udicial notice is appropriate to determine the existence and

       jurisdiction of the various courts of the State; their terms or sessions, and judges; the

       counties comprising the various judicial districts; and, any earlier proceedings in the

       court involving the same case.” (citing 1 Kenneth S. Broun, Brandis & Broun on

       North Carolina Evidence § 26, at 102 (5th ed. 1998)).

¶ 21         On 11 January 2021, Chief Justice Newby issued a letter to Judicial Branch

       Stakeholders where a draft of an order of the Chief Justice of the Supreme Court of

       North Carolina to be issued on 13 January 2021 and become effective on 14 January
                                          STATE V. WOODLEY

                                           2022-NCCOA-746

                                          Opinion of the Court



       2021, including the expiration of the 14 December 2020 Emergency Directives,

       wherein Emergency Directives 1 and 10 were ordered to expire.

¶ 22         Emergency Directive 10 did not divest the superior court of either its

       Constitutional or Statutory jurisdiction. The superior court session was presided over

       by a superior court judge, who was lawfully commissioned under the authority of the

       Chief Justice for the superior court civil or criminal sessions beginning on 11 January

       2021, which included this case by counsel’s prior agreement and consent.          Jury

       Selection began on 12 January 2021 and the jury was empaneled the following day

       on 13 January 2021. This panel need not examine the validity of orders issued beyond

       the term of the Chief Justice. The 5 January 2021 AOC commission for this session

       and the 13 January 2021 order from Chief Justice Newby effectively repudiated and

       superseded the 14 December 2020 order. Defendant’s challenge to the trial court’s

       subject matter jurisdiction is without merit and overruled.

¶ 23         Appellate jurisdiction lies in this Court pursuant to N.C. Gen. Stat. §§ 7A-

       27(b)(1) and 15A-1444(1) (2021).

                                          III.   Issues

¶ 24         Defendant argues the trial court erred by: (1) denying his motion to continue;

       (2) improperly excluding his father from the courtroom; (3) varying from the statutory

       jury selection procedure; and, (4) admitting inadmissible evidence.

                           IV.   Defendant’s Motion to Continue
                                        STATE V. WOODLEY

                                          2022-NCCOA-746

                                         Opinion of the Court



                                     A. Standard of Review

¶ 25         A motion to continue generally rests within the trial court’s discretion and is

       reviewable on appeal only for an abuse of discretion. State v. Thomas, 294 N.C. 105,

       111, 240 S.E.2d 426, 431 (1978) (citations omitted). When the motion to continue is

       based upon a constitutional right, “the question presented is one of law and not of

       discretion, and the order of the court below is reviewable” on appeal. State v. Harris,

       290 N.C. 681, 686, 228 S.E.2d 437, 440 (1976) (citations omitted).

                                           B. COVID-19

¶ 26         In arguing her motion to continue, Defendant’s trial counsel asserted in the

       wake of the COVID-19 pandemic she did not feel it was the “correct time” to proceed

       to trial. She argued purported concerns for her own health would deprive Defendant

       of effective assistance of counsel, and she would have to put herself at risk by being

       in court and by going to visit the jail each evening to discuss the trial progress with

       Defendant. During the hearing on the motion to continue, the following colloquy

       occurred between Defendant’s counsel and the trial court:

                    DEFENDANT’S COUNSEL: And so, again, as I stated
                    earlier, when I agreed the last time to get the case tried, I
                    had no idea the numbers were going to go up. I don’t have
                    any control over that. And yes, I have grave concerns and
                    I do not believe that I can be effective for [Defendant]. I
                    have explained that to [Defendant]. I have explained that,
                    you know, my mind is all over the place as it relates [to
                    COVID-19].

                    THE COURT: You mentioned that a couple of times. Is it
                                        STATE V. WOODLEY

                                          2022-NCCOA-746

                                         Opinion of the Court



                    your position to the Court that you are emotionally and
                    mentally unable to proceed as counsel for this defendant?

                    DEFENDANT’S COUNSEL: At this point, yes.

                    THE COURT: Okay. And so you are calling into question
                    your own competency to represent him?

                    DEFENDANT’S COUNSEL: Yes, sir.

¶ 27         Following a recess, the trial court further inquired into Defendant’s counsel’s

       preparation for trial and basis for apprehension:

                    THE COURT: [Defendant’s counsel], I’ve got a couple of
                    follow-up things I need to address with you before I rule.
                    Number one, notwithstanding the COVID issue that you
                    have raised, are you otherwise prepared to go forward with
                    this case?

                    DEFENDANT’S COUNSEL: Can you clarify the question?

                    THE COURT: Yes. Are you legally ready, done your
                    preparation, and are you ready to present your case and
                    defend your client based on the work that needed to be
                    done?

                    DEFENDANT’S COUNSEL: Based on the work that needs
                    to be done, yes.

                    THE COURT: So you are prepared to go forward from a
                    work standpoint?

                    DEFENDANT’S COUNSEL: As far as all of the evidence in
                    the case?

                    THE COURT: Absent COVID, you would be fine to go
                    ahead and try this case?

                    DEFENDANT’S COUNSEL: I’m just trying to figure out
                    how to clearly answer that question.
                                        STATE V. WOODLEY

                                          2022-NCCOA-746

                                         Opinion of the Court



                    THE COURT: Yes or no.

                    DEFENDANT’S COUNSEL: I think my concerns with
                    COVID, absent that, yes.

                    THE COURT: So the only reason for your motion to
                    continue here is COVID and not any lack of preparation on
                    your part that would prejudice or bias your client?

                    DEFENDANT’S COUNSEL: As it relates to preparation to
                    advise my client, no. As it relates to my concerns with
                    COVID and - -

                    THE COURT: Notwithstanding your concerns about
                    COVID, we’re not talking about COVID now. Let’s assume
                    COVID is not in the picture and we’re all here without
                    masks on, you would be ready to go forward with the
                    defense of your client?

                    DEFENDANT’S COUNSEL: Yes.

¶ 28         Defendant’s counsel initially expressed potential concerns about her health

       and about her ability to represent Defendant in a courtroom, specifically

       communicating without a mask to the jury and having to remain seated six feet apart

       from Defendant at the counsel table. She argued Defendant may be prejudiced, if the

       jury observed her sitting so far away from him at the table.

¶ 29         Defendant’s trial counsel further argued she was worried about staying with

       her mother, who is a nurse. The trial court informed Defendant’s counsel the State

       could authorize funds for her to stay in a hotel instead of staying with her mother.

       Defendant’s counsel stated she was legally prepared to try the case. Defendant’s

       counsel had earlier picked and agreed to the calendared date to try the case when
                                         STATE V. WOODLEY

                                             2022-NCCOA-746

                                         Opinion of the Court



       jury trials resumed after the COVID-19 pandemic.

¶ 30         In arguing her motion to further continue, the calendared date of trial

       Defendant’s counsel only stated she was concerned about the COVID-19 pandemic

       and its effects on her being in court.      Criminal defendants are constitutionally

       guaranteed “a fair trial and a competent attorney.” Engle v. Isaac, 456 U.S. 107, 134,

       71 L.Ed.2d 783, 804 (1982). “To establish a constitutional violation, a defendant must

       show that he did not have ample time to confer with counsel and to investigate,

       prepare and present his defense.” State v. Tunstall, 334 N.C. 320, 329, 432 S.E.2d

       331, 337 (1993) (citation omitted).

¶ 31         In order to show ineffective assistance of counsel, a defendant must satisfy the

       two-prong test announced by the Supreme Court of the United States in Strickland

       v. Washington, 466 U.S. 668, 687, 80 L.Ed.2d 674, 693 (1984). This test for ineffective

       assistance of counsel has also been explicitly adopted by the Supreme Court of North

       Carolina for state constitutional purposes. State v. Braswell, 312 N.C. 553, 562-63,

       324 S.E.2d 241, 248 (1985). Pursuant to Strickland:

                    First, the defendant must show that counsel’s performance
                    was deficient. This requires showing that counsel made
                    errors so serious that counsel was not functioning as the
                    “counsel” guaranteed the defendant by the Sixth
                    Amendment. Second, the defendant must show that the
                    deficient performance prejudiced the defense.            This
                    requires showing that counsel’s errors were so serious as to
                    deprive the defendant of a fair trial, a trial whose result is
                    reliable. Unless a defendant makes both showings, it
                                          STATE V. WOODLEY

                                           2022-NCCOA-746

                                          Opinion of the Court



                      cannot be said that the conviction . . . resulted from a
                      breakdown in the adversary process that renders the result
                      unreliable.

       Strickland, 466 U.S. at 687, 80 L.Ed.2d at 693; accord Braswell, 312 N.C. at 561-62,

       324 S.E.2d at 248.

¶ 32           Defendant has failed to show he suffered prejudice or the trial court abused its

       discretion by denying Defendant’s motion to continue. As Defendant’s counsel stated,

       she was legally prepared to try the case, but was solely worried about potential

       COVID-19 risks. Defendant’s appellate counsel points to several instances where he

       asserts Defendant’s trial counsel’s personal interest in avoiding COVID-19

       purportedly caused her to perform deficiently but makes no showing of any deficient

       representation throughout trial. Defendant did not and cannot meet either prong of

       Strickland. He cannot show the errors are “so serious as to deprive [him] of a fair

       trial” nor can or did he show any prejudice. Id. Defendant’s argument is overruled.

                                     C. Emergency Directive 2

¶ 33           Defendant further argues the trial court should have granted his motion for a

       continuance because Defendant’s trial counsel should not have been allowed in the

       courtroom and trial should not have commenced pursuant to Emergency Directive 2.

       Chief Justice Beasley reinstated Emergency Directive 2 on 14 December 2020. See

       Order     of   the    Chief   Justice   of    North       Carolina,   (14   Dec.   2020),

       https://www.nccourts.gov/assets/news-uploads/14%20December%202020%20-
                                       STATE V. WOODLEY

                                         2022-NCCOA-746

                                        Opinion of the Court



       %207A-

       39%28b%29%282%29%20Order%20Extending%20Emergency%20Directives%201-

       5%2C%208-15%2C%2018%2C%2020-

       22%20%28Final%29.pdf?fwcb9Jh3QU_twAJOVr6Vpa0PuktaRX2c=#:~:text=Emerg

       ency%20Directive%201,-

       All%20superior%20court&text=the%20senior%20resident%20superior%20court,and

       %20safety%20of%20all%20participants.

¶ 34        Emergency Directive 2 provides:

                  The clerks of superior court shall post a notice at the
                  entrance to every court facility in their county directing
                  that any person who has likely been exposed to COVID-19
                  should not enter the courthouse. A person who has likely
                  been exposed to COVID-19 and who has business before the
                  courts shall contact the clerk of superior court’s office by
                  telephone or other remote means, inform court personnel of
                  the nature of his or her business before the court, and receive
                  further instruction. For purposes of this order, a person
                  who has likely been exposed to COVID-19 is defined as any
                  person who:

                     a. is experiencing fever, cough, shortness of breath, or
                     loss of smell and/or taste;

                     b. is under a direction to quarantine, isolate, or self-
                     monitor;

                     c. has been exposed to a person who tested positive for
                     COVID-19 within the last fourteen (14) days;

                     d. has been diagnosed with COVID-19 within the last
                     fourteen (14) days; or
                                         STATE V. WOODLEY

                                          2022-NCCOA-746

                                         Opinion of the Court



                       e. resides with or has been in close contact with any
                       person in the abovementioned categories.

       Id. (emphasis supplied).

¶ 35         Defendant’s counsel’s motion to continue filed on the commencement of the 11

       January 2021 session asserted no reference to Emergency Directive 2. Defendant’s

       counsel made no prior contact with the clerk of superior court and only asserted her

       potential COVID-19 exposure and Emergency Directive 2 in open court while arguing

       her motion.

¶ 36         Defendant’s counsel did not invoke any of the protocols established in Directive

       2, specifically, “A person who has likely been exposed to COVID-19 and who has

       business before the courts shall contact the clerk of superior court’s office by

       telephone or other remote means, inform court personnel of the nature of his or her

       business before the court, and receive further instruction.” Id.

¶ 37         Defendant’s counsel did not contact any official or officer of the court via any

       “remote means” for further instructions, but, only after coming to court and as

       asserted support in arguing her motion, did she inform the court of this potential

       issue. Defendant has shown no abuse of discretion or constitutional violation in the

       trial court’s denial of his day of trial motion to continue. Defendant’s argument is

       overruled.

                                   V.    Courtroom Closure
                                         STATE V. WOODLEY

                                           2022-NCCOA-746

                                          Opinion of the Court



¶ 38         Defendant asserts his federal and state constitutional rights to a public trial

       were violated when Defendant’s father was excluded from the courtroom during jury

       selection.

                                     A. Standard of Review

¶ 39         Defendant failed to object to the exclusion of his father from the courtroom

       during jury selection. Defendant has failed to preserve this issue for appellate review.

       “Constitutional issues not raised and passed upon at trial will not be considered for

       the first time on appeal.” State v. Lloyd, 354 N.C. 76, 86-87, 552 S.E.2d 596, 607

       (2001) (citation omitted).

               B. Rule 2 of the North Carolina Rules of Appellate Procedure

¶ 40         Defendant seeks for this Court to invoke Rule 2 of the Appellate Rules of

       Procedure to review the merits of this argument. This Court may suspend the

       Appellate Rules under Rule 2, in order “[t]o prevent manifest injustice to a party, or

       to expedite decision in the public interest.” N.C. R. App. P. 2.

¶ 41         Our Supreme Court has addressed the appropriateness of discretionarily

       invoking Rule 2 on many occasions. “Rule 2 relates to the residual power of our

       appellate courts to consider, in exceptional circumstances, significant issues of

       importance in the public interest or to prevent injustice which appears to manifest to

       the Court and only in such instances.” State v. Hart, 361 N.C. 309, 315-16, 644 S.E.2d

       201, 205 (2007) (citations and quotation marks omitted) (emphasis supplied).
                                             STATE V. WOODLEY

                                              2022-NCCOA-746

                                             Opinion of the Court



¶ 42            “[T]he exercise of Rule 2 was intended to be limited to occasions in which a

       fundamental purpose of the appellate rules is at stake, which will necessarily be rare

       occasions.” Id. at 316, 644 S.E.2d at 205 (citations and internal quotation marks

       omitted).

¶ 43            Nothing in the record or in either party’s brief demonstrates “exceptional

       circumstances” sufficient to justify suspending or varying the rules in order to

       prevent “manifest injustice” to Defendant.” Id. at 315, 644 S.E.2d at 205. The trial

       court reported the Defendant’s father was not allowed to enter because the courtroom

       had no occupancy to accommodate him due to the limited occupancy as a result of

       COVID-19 social distancing protocols with members of the jury pool who had already

       been brought into the courtroom. In the exercise of our discretionary authority, we

       decline to invoke Rule 2 to further review this assertion. Defendant’s unpreserved

       argument is dismissed.

                                       VI.     Jury Selection

¶ 44            Defendant argues the trial court erred by allowing the State to question and

       pass a panel of fewer than twelve prospective jurors to him. Defendant contends this

       violated the provisions of N.C. Gen. Stat § 15A-1214 (2021) and entitles him to a new

       trial.

                                       A. Standard of Review

¶ 45            “When a trial court acts contrary to a statutory mandate, the defendant’s right
                                          STATE V. WOODLEY

                                            2022-NCCOA-746

                                           Opinion of the Court



       to appeal is preserved despite the defendant’s failure to object during trial.” State v.

       Lawrence, 352 N.C. 1, 13, 530 S.E.2d 807, 815 (2000) (citation omitted). “In reviewing

       a trial court’s deviation from the statutory procedure for the passing of jurors to the

       defendant where [the] defendant failed to object to the procedure, we review for plain

       error. State v. Gurkin, 234 N.C. App. 207, 213, 758 S.E.2d 450, 455 (2014).

¶ 46         To show plain error “a defendant must demonstrate that a fundamental error

       occurred at trial. To show that an error was fundamental, a defendant must establish

       prejudice—that, after examination of the entire record, the error had a probable

       impact on the jury’s finding that the defendant was guilty.” State v. Lawrence, 365

       N.C. 506, 518, 723 S.E.2d 326, 334 (2012) (citations and internal quotation marks

       omitted). The plain error rule is to be applied cautiously and only in exceptional

       cases, and the error will be one so prejudicial and that “seriously affect[s] the fairness,

       integrity or public reputation of judicial proceedings[.]” Id. (citations and quotation

       marks omitted).

                                             B. Analysis

¶ 47         Our appellate rules provide:

                    In criminal cases, an issue that was not preserved by
                    objection noted at trial and that is not deemed preserved
                    by rule or law without any such action nevertheless may be
                    made the basis of an issue presented on appeal when the
                    judicial action questioned is specifically and distinctly
                    contended to amount to plain error.
                                          STATE V. WOODLEY

                                            2022-NCCOA-746

                                           Opinion of the Court



       N.C. R. App. P. 10(a)(4). Defendant does not argue the passing of fewer than twelve

       prospective jurors during jury selection amounted to plain error. Defendant has

       failed to “specifically and distinctly contend [ ] . . . plain error” and is not entitled to

       plain error review on the issue. Id.; see State v. Goncalves, __ N.C. App. __, __, __

       S.E.2d __, __, 2022-NCCOA-610, ¶ 21 (2022) (unpublished).

¶ 48          Presuming Defendant did not waive appellate review of this issue, he is not

       entitled to a new trial. The North Carolina jury selection statute provides, inter alia:

                     (d) The prosecutor must conduct his examination of the
                     first 12 jurors seated and make his challenges for cause and
                     exercise his peremptory challenges. If the judge allows a
                     challenge for cause, or if a peremptory challenge is
                     exercised, the clerk must immediately call a replacement
                     into the box. When the prosecutor is satisfied with the 12
                     in the box, they must then be tendered to the defendant.
                     Until the prosecutor indicates his satisfaction, he may
                     make a challenge for cause or exercise a peremptory
                     challenge to strike any juror, whether an original or
                     replacement juror.

                     (e) Each defendant must then conduct his examination of
                     the jurors tendered him, making his challenges for cause
                     and his peremptory challenges. If a juror is excused, no
                     replacement may be called until all defendants have
                     indicated satisfaction with those remaining, at which time
                     the clerk must call replacements for the jurors excused.
                     The judge in his discretion must determine order of
                     examination among multiple defendants.

       N.C. Gen. Stat. § 15A-1214(d), (e) (2021).

¶ 49          In order to comply with COVID-19 guidance on social distancing, the trial court
                                        STATE V. WOODLEY

                                          2022-NCCOA-746

                                         Opinion of the Court



       called five prospective jurors spaced out six feet apart into the jury box. When the

       State accepted five jurors, the trial court tendered those jurors to Defendant for

       examination.

¶ 50         Defendant exercised two pre-emptory challenges on two of these five

       prospective jurors. The trial court called two replacement prospective jurors for the

       State to question. The State passed these two prospective jurors to Defendant.

       Defendant challenged one of those prospective jurors. A single replacement was

       called, whom Defendant questioned and accepted to serve. Once Defendant had

       accepted five jurors, the trial court called five more prospective jurors socially

       distanced. When Defendant challenged two of those prospective jurors, the trial court

       called four new jurors into the box. The State and Defendant questioned and accepted

       these four jurors to complete the jury.

¶ 51         While the jury selection procedure the court utilized here may have varied the

       express requirement of N.C. Gen. Stat. § 15A-1214(d) requiring the State to pass a

       full panel of twelve prospective jurors, Defendant cannot show reversible prejudice to

       award a new trial.      Defendant questioned and accepted juror White, without

       objection, who he now asserts he possibly would have excluded. Defendant failed to

       exhaust his pre-emptory challenges and did not move for the removal of juror White

       for cause. Defendant was not forced to accept any undesirable juror as a result of the

       passing of less than twelve prospective jurors during jury selection procedure under
                                         STATE V. WOODLEY

                                           2022-NCCOA-746

                                          Opinion of the Court



       these circumstances. Lawrence, 352 N.C. at 13, 530 S.E.2d at 815 (citing N.C. Gen.

       Stat. § 15A-1443(c) (1999); State v. Miller, 339 N.C. 663, 681, 455 S.E.2d 137, 147,

       cert. denied, 516 U.S. 893, 133 L.Ed.2d 169 (1995); State v. Fletcher, 348 N.C. 292,

       312, 500 S.E.2d 668, 680 (1998), cert. denied, 525 U.S. 1180, 143 L.Ed.2d 113 (1999)).

       To any extent Defendant’s argument is not waived, no prejudice is shown.

       Defendant’s argument is overruled.

                     VII.    Admission of State’s Exhibits 54, 55, and 57

¶ 52            Defendant argues the trial court erred by admitting the State’s Exhibits 54,

       55, and 57 over his objections. The State’s Exhibit 54 is a copy of Facebook social

       media messages between Defendant’s and Blount’s sisters, Spence and Ashley. In

       the 13 August 2017 message from Ashley to Spence, she was trying to reach Blount

       because he had allegedly sold her brother a gun for $260, did not deliver the firearm,

       and had allegedly made “off with the money.” Ashley also messaged Spence asserting

       Blount had “better cough up $260,” and if her brother saw Blount there would be a

       fight.

¶ 53            State’s Exhibit 55 is a copy of Facebook messages between Spence and

       decedent Blount. In the message Spence informed her brother, Blount, that Ashley

       was looking for him.      Spence told Blount that Ashley had asserted Blount was

       supposed to have sold a gun to her brother, but had taken the money and did not

       deliver the weapon.
                                        STATE V. WOODLEY

                                          2022-NCCOA-746

                                         Opinion of the Court



¶ 54         State’s Exhibit 57 is documentation of Ashley’s handgun purchase of a .40

       caliber Smith and Wesson handgun. Ashley applied for and was granted a handgun

       permit on 8 March 2018. She purchased a .40 caliber Smith and Wesson handgun on

       30 March 2019.

                                          C. Relevance

¶ 55         Defendant argues the admission of this evidence was irrelevant under North

       Carolina Rules of Evidence 401 and 402. N.C. Gen. Stat. § 8C-1, Rules 401, 402

       (2021).

¶ 56         Rule 401 defines relevant evidence as “evidence having any tendency to make

       the existence of any fact that is of consequence to the determination of the action

       more or less probable than it would be without the evidence.” N.C. Gen. Stat. § 8C-

       1, Rule 401. Irrelevant evidence is evidence “having no tendency to prove a fact at

       issue in the case.” State v. Hart, 105 N.C. App. 542, 548, 414 S.E.2d 364, 368, disc.

       review denied, 332 N.C. 348, 421 S.E.2d 157 (1992).       Under Rule 402, relevant

       evidence is generally admissible at trial, while irrelevant evidence is inadmissible.

       See N.C. Gen. Stat. § 8C-1, Rule 402.

                                      1. Standard of Review

¶ 57         “Although a trial court’s rulings on relevancy are not discretionary and we do

       not review them for an abuse of discretion, we give them great deference on appeal.”

       State v. Grant, 178 N.C. App. 565, 573, 632 S.E.2d 258, 265 (2006) (citation omitted),
                                        STATE V. WOODLEY

                                          2022-NCCOA-746

                                         Opinion of the Court



       disc review denied, 361 N.C. 223, 642 S.E.2d 712 (2007).

                                               2. Analysis

¶ 58         Defendant asserts the statements made by Ashley in her Facebook messages

       were not relevant because it was not clear whether Ashley meant Defendant when

       she referenced her “brother.”     The evidence produced shows Ashley has three

       brothers: Defendant, Dataveus White, and Dustin Hartley. Defendant maintains the

       testimony was without proper foundation and irrelevant regarding Ashley’s contact

       with Spence under Rules 401 and 402.

¶ 59         Defendant’s argument is misplaced, Spence’s testimony showed she was

       unaware of Ashley having any brothers other than Defendant. Spence testified she

       understood Ashley to mean Defendant in the messages. Defendant’s objections to

       relevancy to Exhibits 54 and 55 were properly overruled.

¶ 60         Defendant further argues the trial court erred in allowing documents showing

       Ashley’s purchase of a Smith and Wesson .40 caliber handgun on 30 March 2018 into

       evidence. Our Supreme Court has long held: “in criminal cases, every circumstance

       that is calculated to throw any light upon the supposed crime is admissible.” State v.

       Hamilton, 264 N.C. 277, 286-87, 141 S.E.2d 506, 513 (1965). The .40 caliber handgun

       Ashley purchased was the same caliber as the shell casings recovered at the scene

       and recovered from Blount’s body. Defendant’s objections to relevancy to admission

       of Exhibit 57 was properly overruled.
                                           STATE V. WOODLEY

                                            2022-NCCOA-746

                                           Opinion of the Court



¶ 61         The challenged testimony and exhibits were clearly relevant under Rules 401

       and 402. They were probative to issues of Defendant’s guilt, Defendant’s opportunity

       to acquire a weapon, and Defendant’s possible motive for the killing. Defendant has

       failed to show Spence’s testimony and the exhibits at issue are irrelevant and

       inadmissible under Rules 401 and 402. N.C. Gen. Stat. § 8C-1, Rules 401, 402.

                                             D. Hearsay

¶ 62         Defendant argues the trial court erred in admitting the State’s Exhibit 54 over

       his hearsay objections and admitting Ashley’s statements in Exhibit 54 into evidence

       under Rule 804. N.C. Gen. Stat. § 8C-1, Rule 804 (2021). In ruling on Defendant’s

       objections the trial court found:

                    The Court further finds that the witness was a participant
                    in the conversation, the online conversation, and as such,
                    read and saw the things that were being said
                    contemporaneously with the publication, that the State
                    will be bound by the requirement that they lay the
                    appropriate foundation with regard to identification of the
                    fact that Ms. Ashley was a participant in this conversation
                    and how the witness knew her. Subject to laying the
                    appropriate foundation, the Court is going to find that the
                    post of Kimberly Ashley is admissible.

                    With regard to the Facebook messages of Trevon Blount,
                    the Court is going to make the same findings. Further, the
                    Court is going to find that the messages to Trevon Blount
                    indicate further the fact that the witness, Britney Spence,
                    believed the threats to be true that were communicated,
                    and communicated them to Mr. Blount, which gives it some
                    indicia of reliability. Mr. Blount is deceased, therefore he
                    cannot be called as a witness. He is therefore unavailable
                                        STATE V. WOODLEY

                                          2022-NCCOA-746

                                         Opinion of the Court



                    under Rule 804. The Court is going to find that, subject to
                    the proper foundation, that those Facebook messages are
                    admissible as well, and that they are relevant to establish
                    or make more likely facts at issue in this case.

¶ 63         The trial court later stated: “I think I found that Spence was not hearsay, the

       one was hearsay, subject to exception under 804, is what I found.” Defendant does

       not challenge Spence’s conversation with Blount that is contained in Exhibit 55 on

       appeal.

                                       1. Standard of Review

¶ 64         This Court reviews a trial court’s ruling on the admission of evidence over a

       party’s hearsay objection de novo. State v. Miller, 197 N.C. App. 78, 87-88, 676 S.E.2d

       546, 552, disc review denied, 363 N.C. 586, 683 S.E.2d 216 (2009). “Under a de novo

       review, the court considers the matter anew and freely substitutes its own judgment

       for that of the lower tribunal.” State v. Williams, 362 N.C. 628, 632-33, 669 S.E.2d

       290, 294 (2008) (citations and internal quotation marks omitted).

                                           2. Analysis

¶ 65         Our North Carolina Rules of Evidence provide: “Hearsay is a statement, other

       than one made by the declarant while testifying at trial or hearing, offered into

       evidence to prove the truth of the matter asserted.” N.C. Gen. Stat. § 8C-1, Rule 801

       (2021). Hearsay is inadmissible except as provided by the statutes or by the rules of

       evidence. N.C. Gen. Stat. § 8C-1, Rules 802 (2021).

¶ 66         “The erroneous admission of hearsay testimony is not always so prejudicial as
                                          STATE V. WOODLEY

                                              2022-NCCOA-746

                                          Opinion of the Court



       to require a new trial, and the burden is on the defendant to show prejudice.” State

       v. Allen, 127 N.C. App. 182, 186, 488 S.E.2d 294, 297 (1997) (citations omitted); see

       N.C. Gen. Stat. § 15A-1443(a) (2021).        Prejudicial errors occur when there is a

       reasonable possibility that a different result would have been reached, had the error

       not been committed. Allen, 127 N.C. App. at 186, 488 S.E.2d at 297.

¶ 67         Our Supreme Court has stated: “The law permits declarations of one person to

       be admitted into evidence for the purpose of showing that another person has

       knowledge or notice of the declared facts and to demonstrate his particular state of

       mind.” State v. Swift, 290 N.C. 383, 393, 226 S.E.2d 652, 661 (1976). The statement

       was offered to show the effect and impact of Ashley’s messages on Spence and on

       Blount. Presuming, without deciding, this conversation was inadmissible hearsay,

       Defendant cannot demonstrate any prejudice. The trial court did not err as a matter

       of law in admitting State’s Exhibit 54 into evidence.         Defendant’s argument is

       overruled.

                                      VIII.     Conclusion

¶ 68         We hold the trial court had subject matter jurisdiction to try Defendant. We

       find no prejudicial error in the trial court’s denial of his motion for a continuance, the

       alleged exclusion of Defendant’s father from the courtroom, the variance in the jury

       selection and procedure, and the admission into evidence of State’s Exhibits 54, 55,

       and 57.
                                       STATE V. WOODLEY

                                         2022-NCCOA-746

                                        Opinion of the Court



¶ 69         Defendant received a fair trial, free from prejudicial errors he preserved and

       argued. Our review shows no error in the jury’s verdict or in the judgment entered

       thereon. It is so ordered.

             NO ERROR.

             Judges CARPENTER and WOOD concur.